Citation Nr: 1808234	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to accrued benefits in excess of $13,006.25 for reimbursement of final expenses.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from November 1947 to October 1951.  The Veteran passed away in April 2009, and his surviving spouse passed away in December 2010.  The Appellant in this case is their daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the file has since been transferred to the RO in New York, New York.  

In February 2015, the Board denied entitlement to accrued benefits in excess of $13,006.25 for reimbursement of final expenses.  The Appellant appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court granted a Joint Motion for Remand (JMR) that vacated the February 2015 Board decision and remanded the issue for readjudication consistent with the JMR.

In December 2015, the Board granted entitlement to an additional $380 of accrued benefits, but denied an award in excess of that sum.  The Appellant appealed that determination to the Court.  In August 2017, the Court issued a Memorandum Decision that vacated the Board's December 2015 decision, and remanded the matter for proceedings consistent with the Memorandum Decision.  The Court stated that the Board did not provide adequate reasons and bases for its denial of benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets having to once again remand this appeal; however, it is necessary to ensure that the Appellant receives all consideration due under the law.

In December 2017, the Board sent the Appellant a 90-day letter that notified her of the Court's decision, and offered her an opportunity to submit additional evidence prior to readjudication.  The Appellant submitted new evidence for consideration in response and requested that the RO review the evidence in the first instance.  The Appellant also waived the balance of the 90-day period from the Board's initial notice.  

Under these circumstances, the Board must remand the matter to the RO for consideration of the claim in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Readjudicate the Veteran's claim of entitlement to accrued benefits in excess of $13,006.25 for reimbursement of final expenses in light of the additional evidence submitted.  If the claim is not granted to the Appellant's satisfaction, send her and her accredited representative another SSOC discussing this additional evidence and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




